 


 HR 943 ENR: Never Again Education Act
U.S. House of Representatives

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
One Hundred Sixteenth Congress of the United States of AmericaAt the Second SessionBegun and held at the City of Washington on Friday, the third day of January, two thousand and twenty 
H. R. 943 
 
AN ACT 
To authorize the Director of the United States Holocaust Memorial Museum to support Holocaust education programs, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Never Again Education Act.  2.FindingsThe Congress finds the following: 
(1)The United States has demonstrated a commitment to remembrance and education about the Holocaust through bilateral relationships and engagement in international organizations such as the United Nations and the International Holocaust Remembrance Alliance; the United States works to promote Holocaust education as a means to understand the importance of democratic principles, use and abuse of power, and to raise awareness about the importance of genocide prevention today.  (2)The Congress has played a critical role in preserving the memory of the Holocaust and promoting awareness, including by authorizing the United States Holocaust Memorial Museum as an independent establishment of the Federal Government to ensure that the study of the Holocaust become part of the curriculum in every school system in the country, as well as by establishing a national Holocaust Remembrance Day in 1978.  
(3)75 years after the conclusion of World War II, with the decreasing number of eyewitnesses and growing distance of students and their families from this history, it is important to institutionalize education about the events of the Holocaust such as the German Nazis’ racist ideology, propaganda, and plan to lead a state to war and, with their collaborators, kill millions—including the systematic murder of 6,000,000 Jewish people; as well as the persecution and murder of millions of others in the name of racial purity, political, ideological, and behavioral grounds, among them Roma, the disabled, the Slavs, Communists, Socialists, Jehovah’s Witnesses, and homosexuals.  (4)As intolerance, antisemitism, and bigotry are promoted by hate groups, Holocaust education provides a context in which to learn about the danger of what can happen when hate goes unchallenged and there is indifference in the face of the oppression of others; learning how and why the Holocaust happened is an important component of the education of citizens of the United States.  
(5)Today, those who deny that the Holocaust occurred or distort the true nature of the Holocaust continue to find forums, especially online; this denial and distortion dishonors those who were persecuted, and murdered, making it even more of a national imperative to educate students in the United States so that they may explore the lessons that the Holocaust provides for all people, sensitize communities to the circumstances that gave rise to the Holocaust, and help youth be less susceptible to the falsehood of Holocaust denial and distortion and to the destructive messages of hate that arise from Holocaust denial and distortion. (6)Currently, 12 States (California, Connecticut, Florida, Illinois, Indiana, Kentucky, Michigan, New Jersey, New York, Oregon, Pennsylvania, and Rhode Island) require by law that schools teach students about the Holocaust; more schools and teachers, including those in underserved communities, can and should deliver quality Holocaust education.  
(7)For more than 30 years, the United States Holocaust Memorial Museum has worked to build and support the field of Holocaust education, and advance the quality and sustainability of Holocaust education at the local, State, and national levels, by engaging teachers and students across disciplines and grade levels.   (8)The Federal Government, through support for educational activities of national museums established under Federal law, can assist teachers in efforts to incorporate historically accurate instruction on human rights atrocities, including the Holocaust, in curricula.  
3.DefinitionsIn this Act: (1)AntisemitismThe term antisemitism means a certain perception of Jews, which may be expressed as hatred toward Jews. Rhetorical and physical manifestations of antisemitism are directed toward Jewish or non-Jewish individuals or their property, toward Jewish community institutions and religious facilities.  
(2)DirectorThe term Director means the Director of the United States Holocaust Memorial Museum.  (3)Eligible program participantThe term eligible program participant means— 
(A)a high school teacher, a teacher of one of the middle grades, or a school leader of a high school or a school that includes one of the middle grades (as such terms are defined in section 8101 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7801)); (B)an educational leader or expert who is not employed by a local educational agency (as defined in section 8101 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7801)) or an elementary school or secondary school (as such terms are so defined) that is independent of any local educational agency; or 
(C)a prospective teacher enrolled in a program of postsecondary education coursework or preservice clinical education.  (4)HolocaustThe term the Holocaust means the systematic, bureaucratic, state-sponsored persecution and murder of 6,000,000 Jews by the Nazi regime and its allies and collaborators. During the era of the Holocaust, German authorities also targeted other groups because of their perceived racial inferiority, such as Roma, the disabled, and Slavs. Other groups were persecuted on political, ideological, and behavioral grounds, among them Communists, Socialists, Jehovah’s Witnesses, and homosexuals.  
(5)Holocaust denial and distortionThe term Holocaust denial and distortion means discourse and propaganda that deny the historical reality and the extent of the extermination of the Jews by the Nazis and their accomplices during World War II, known as the Holocaust. Holocaust denial refers specifically to any attempt to claim that the Holocaust did not take place. Holocaust distortion refers to efforts to excuse or minimize the events of the Holocaust or its principal elements, including collaborators and allies of Nazi Germany, to blame the Jews for causing their own genocide, or to portray the Holocaust as a positive historical event.  (6)Holocaust education centerThe term Holocaust education center means an institution that furthers the teaching and learning about the Holocaust by offering programs for students and training for teachers and other types of professional leadership audiences.  
(7)Holocaust education programThe term Holocaust education program means a program that has as its specific and primary purpose to improve awareness and understanding of the Holocaust and educate individuals on the lessons of the Holocaust as a means to raise awareness about the importance of preventing genocide, hate, and bigotry against any group of people.  4.Program authorized (a)Authorization of appropriationsThere are authorized to be appropriated to carry out this Act $2,000,000 for fiscal year 2021 and each of the 4 succeeding fiscal years.  
(b)Donations, gifts, bequests, and devises of propertyIn accordance with chapter 23 of title 36, United States Code, and in furtherance of the purposes of this Act, the Director is authorized to solicit, accept, hold, administer, invest, and use donated funds and gifts, bequests, and devises of property, both real and personal.  (c)Use of fundsThe Director, using funds appropriated under subsection (a) and resources received under subsection (b), and including through the engagement of eligible program participants as appropriate— 
(1)shall develop and nationally disseminate accurate, relevant, and accessible resources to promote understanding about how and why the Holocaust happened, which shall include digital resources and may include other types of resources, such as print resources and traveling exhibitions; and (2)may carry out one or more of the following Holocaust education program activities: 
(A)Development, dissemination, and implementation of principles of sound pedagogy for teaching about the Holocaust. (B)Provision of professional development for eligible program participants, such as through— 
(i)local, regional, and national workshops; (ii)teacher trainings in conjunction with Holocaust education centers and other appropriate partners; 
(iii)engagement with— (I)local educational agencies (as defined in section 8101 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 21 7801)); and 
(II)high schools and schools that include one of the middle grades (as so defined) that are independent of any local educational agency; and (iv)operation and expansion of a teacher fellowship program to cultivate and support leaders in Holocaust education. 
(C)Engagement with State and local education leaders to encourage the adoption of resources supported under this Act into curricula across diverse disciplines. (D)Evaluation and research to assess the effectiveness and impact of Holocaust education programs, which may include completion of the report required under section 8.  
(d)ApplicationsThe Director may seek the engagement of an eligible program participant under subsection (c) by requiring submission of an application to the Director at such time, in such manner, and based on such competitive criteria as the Director may require.  5.Online Holocaust education resources (a)WebsiteThe Director shall maintain on the website of the United States Holocaust Memorial Museum a special section designated for Holocaust education resources to improve awareness and understanding of the Holocaust and educate individuals on the lessons of the Holocaust as a means to raise awareness about the importance of preventing genocide, hate, and bigotry against any group of people. The website and resources shall be made publically available.  
(b)Information distributionThe Director shall distribute information about the activities funded under this Act through the website of the United States Holocaust Memorial Museum, and shall respond to inquiries for supplementary information concerning such activities.  (c)Best practicesThe information distributed by the Director shall include best practices for educators. 
6.United States Holocaust Memorial CouncilThe United States Holocaust Memorial Council established under section 2302 of title 36, United States Code, shall have governance responsibility for the programs and activities carried out under this Act in accordance with chapter 23 of title 36, United States Code.   7.Engagement of eligible program participants (a)In generalAn eligible program participant shall be engaged at the discretion of the Director to participate in Holocaust education program activities authorized under this Act and approved by the Director pursuant to an application described in section 4(d). 
(b)Engagement periodEngagement of eligible program participants under this Act shall be for a period determined by the Director. (c)PriorityIn engaging eligible program participants under section 4, the Director shall give priority to applications from such participants who work for or with a local educational agency, or a school that is independent of any local educational agency, that does not, at the time application is made, offer any Holocaust education programming. 
8.Annual report Not later than February 1 of each year, the Director shall submit to the Congress a report describing the activities carried out under this Act.   Speaker of the House of Representatives.Vice President of the United States and President of the Senate. 